DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-32 have been examined in this application.  Claims 1- 12 have been canceled.  This communication is the first action on the merits of these claims.

Claim Objections
Claim 32 is objected to because of the following informalities:  “at least on container” in line 5 should be amended to “at least one container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to Claim 32 recites the limitation “determining a number of insects in the at least one container of based on the measured intensity of the diffuse light in the at least one container”.  This limitation fails to comply with the enablement requirement because it is unclear how to determine a number of insects within the container based on the value, since, as best understood, the invention only uses the intensity to estimate the number of insects (see page 3, lines 20-22 of the applicant’s specification) and there is no disclosure of actually determining the number of insects or how this number is determined.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 22, 24, 25 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0218543 by Gardner in view of US Patent Application Number 2004/0020100 by O’Brien.

Regarding claim 13, Gardner discloses a device for checking at least one bait station for insects (the abstract discloses “A non-destructive flying insect detector”), wherein the at least one bait station comprises:
At least one container (paragraph 34 discloses “In the case of traps, each of the n traps 11 include a pest enclosing, retaining or killing device”, a pest enclosing device comprises a container) comprising at least one entrance orifice for insects (traps must inherently have an entrance for the insects to enter), wherein the at least one container contains bait (paragraph 11 discloses “Yet another feature of the present invention is that it may provide an attractant for the flying insects”) and wherein the at least one container is at least partially transparent or translucent (paragraph 9 discloses “When a flying insect enters into the sensing 
A lighting device disposed outside toward the inside of, but on the outside of, the at least one container (laser 503);
A telecommunications module (communication block 14); and
A memory (paragraph 37 discloses “Sensor 12 may include a memory device or other data storage to accumulate event data and then pass along a block of information to the communication device”) and a processor connected to said telecommunications module (paragraph 38 discloses “The microprocessor block 509 can initiate transmission of the collected data via communications block 510”); and
Wherein the device for checking the at least one bait station comprises an optical sensor disposed generally opposite the diffuse light source, and connected to the memory (sensor 12), that measures the opacity caused by at least one of the insects trapped in the at least one container (paragraph 52 discloses “The laser beam terminates at the light detection means, preferably a photo cell 506.  However, other devices which function to detect changes in light intensity might 
Gardner does not disclose said lighting device comprising a source of diffuse light.  However, Gardner suggests that “the curtain (or sheet) of light may be generated by a lens, one or more focusing devices, and/or other light generating source(s)”.  It would thus be obvious to a person having ordinary skill in the art to modify Gardner to use a source of diffuse light as a substitution of known types of light generating sources.
Gardner does not disclose the memory and processor being on a printed circuit board.  However, this limitation is taught by O’Brien.  O’Brien discloses an animal trap detection system, and paragraph 39 discloses the circuitry being mounted on PCB 307.  It would be obvious to a person having ordinary skill in the art to modify Gardner using the teachings from O’Brien to use a well-known way of providing circuitry for a trap detection system.

Regarding claim 14 (dependent on claim 13), Gardner discloses the telecommunications module is configured to send a value for said opacity to a checking and/or control station to conduct said evaluation of the presence and/or number of insects trapped in said container.  Paragraph 9 discloses “Means are provided to electronically convert the flying pest detection signal to a flying insect count”.

Regarding claim 15 (dependent on claim 13), Gardner discloses the at least one container including several containers (traps 11).

Regarding claim 17 (dependent on claim 15), Gardner does not disclose the several containers are disposed in a housing of the at least one bait station.  However, the examiner takes official notice that providing housings for insect traps are well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Gardner to provide a housing to protect the bait stations.

Regarding claim 22 (dependent on claim 13)¸ Gardner discloses the telecommunications module is an autonomous mobile telephone module selected form the group consisting of a cellular telephone module, a satellite communication module, and a wireless telecommunication module.  Paragraph 36 disclose “the communication block may communicate over a fixed wire or by telephone or cellular phone”.  

Regarding claim 24 (dependent on claim 13), Gardner discloses the insect including an insect harmful to humans, animals, and/or plants.  Paragraph 3 discloses “Rodents, flies, cockroaches, and other nuisance insects and animals (hereafter referred to collectively as ‘pests’) create health concerns and introduce spoilage, among other concerns”.  

Regarding claim 25 (dependent on claim 13)¸ Gardner discloses the optical sensor is configured, in connection with measuring the opacity caused by at least one of the insects trapped in the at least one container, to measure an intensity of the diffuse light in the at least one container.  Paragraph 52 discloses “The laser beam terminates at the light detection means, preferably a photo cell 506.  However, other devices which function to detect changes in light intensity might also be used”.

Claims 18 and 23 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0218543 by Gardner in view of US Patent Application Number 2004/0020100 by O’Brien, in further view of US Patent Application Number 2013/0223677 by Ots.

Regarding claim 18 (dependent on claim 13), Gardner does not disclose at least part of an inner wall of the at least one container is covered by a sticky or adhesive substance to trap the insects.  Paragraph 49 discloses glueboard light traps such as the Ecolab Stealth Unit, the Gardner WS25, the Gardner GT100, and the Anderson Adhesive Insect Light Traps.  It would be obvious to a person having ordinary skill in the art to modify Gardner using the teachings from Ots in order to keep the insects from escaping from the container.

Regarding claim 23 (dependent on claim 13), Ots further teaches the insects can enter the bait station via a lateral ramp before falling into the at least one container.  Figures 1-3 show opening 101 comprising a lateral ramp that the insects can enter before falling into container 100.  

Claims 19-21 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0218543 by Gardner in view of US Patent Application Number 2004/0020100 by O’Brien, in further view of US Patent Number 6,922,940 to Rollins.

Regarding claims 19 (Dependent on claim 13) and 20 (dependent on claim 19)¸ Gardner does not disclose the at least one container containing a specific pheromone that exclusively attracts a specific insect.  However, this limitation is taught by Rollins.  Column 7, lines 1-3 disclose “Many such baits are well known to those skilled in the art and include pheromones”.  It would be obvious to a person having ordinary skill in the art to modify Gardner using the teachings from Rollins to use a well-known type of bait for traps.  

Regarding claim 21 (dependent on claim 19), Gardner and Rollins do not disclose the pheromone being integrated into material making up the at least one container.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pheromone integral with the container in order to increase the amount of pheromone exposure and attraction, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Claims 26-32 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2003/0218543 by Gardner.

Regarding claim 26, Gardner discloses a device for checking at least one bait station for insects (the abstract discloses “A non-destructive flying insect detector”), wherein the at least one bait station comprises:
At least one container (paragraph 34 discloses “In the case of traps, each of the n traps 11 include a pest enclosing, retaining or killing device”, a pest enclosing device comprises a container) provided with at least one entrance orifice for insects (traps must inherently have an entrance for the insects to enter), the at least one container containing a bait (paragraph 11 discloses “Yet another feature of the present invention is that it may provide an attractant for the flying insects”) and being at least partially transparent or translucent (paragraph 9 discloses “When a flying insect enters into the sensing zone, a part of the light forming the sensing zone is ‘blocked out’ or extinguished…The light detection device detects the lower light intensity and generates a flying pest detection signal”.  Furthermore, paragraph 35 discloses “it is possible to also locate the pest sensor 12 adjacent or proximate the trap 11”.  In order for a pest sensor located adjacent the trap to detect the lower light intensity and generate a flying pest detection signal, a portion of the trap must be transparent or translucent in order for there to be a lower intensity light for the sensor to detect);
A lighting device directed toward the inside of, but disposed outside, the at least one container (laser 503);
A memory (paragraph 37 discloses “Sensor 12 may include a memory device or other data storage to accumulate event data and then pass along a block of information to the communication device”);
Wherein the device for checking the at least one bait station comprises an optical sensor disposed opposite the light source, and connected to the memory (sensor 12), and configured to measure the opacity caused by at least one of the insects in the at least one container (paragraph 52 discloses “The laser beam terminates at the light detection means, preferably a photo cell 506.  However, other devices which function to detect changes in light intensity might also be used” and paragraph 9 discloses “Means are provided to electronically convert the flying pest detection signal to a flying insect count”).  
Gardner does not disclose said lighting device comprising a source of diffuse light.  However, Gardner suggests that “the curtain (or sheet) of light may be generated by a lens, one or more focusing devices, and/or other light generating source(s)”.  It would thus be obvious to a person having ordinary skill in the art to modify Gardner to use a source of diffuse light as a substitution of known types of light generating sources.

Regarding claim 27 (dependent on claim 26), Gardner discloses the insect including an insect harmful to humans, animals, and/or plants.  Paragraph 3 discloses “Rodents, flies, cockroaches, and other nuisance insects and animals (hereafter referred to collectively as ‘pests’) create health concerns and introduce spoilage, among other concerns”.  

Regarding claim 28, Gardner discloses a method for checking a status of a bait station using an optical sensor, the bait station comprising at least one container (paragraph 34 discloses “In the case of traps, each of the n traps 11 include a pest enclosing, retaining or killing device”, a pest enclosing device comprises a container) having at least one 
Measuring, by the optical sensor (sensor 12), an opacity caused by at least one of the insects in the at least one container of the bait station (paragraph 52 discloses “The laser beam terminates at the light detection means, preferably a photo cell 
Transmitting, by the optical sensor, a value associated with the measured opacity to the processor (Figure 3A shows information being transmitted from photocell 506 to microprocessor 509 via amplifier circuit block 507 and sensitivity adjustment block 508).
Gardner does not disclose said lighting device comprising a source of diffuse light.  However, Gardner suggests that “the curtain (or sheet) of light may be generated by a lens, one or more focusing devices, and/or other light generating source(s)”.  It would thus be obvious to a person having ordinary skill in the art to modify Gardner to use a source of diffuse light as a substitution of known types of light generating sources.  

Regarding claim 29 (dependent on claim 28), Gardner discloses transmitting, by the telecommunications module, the value associated with the measured opacity to a checking and/or control station, and determining, based on said value, a presence and/or number of insects within the at least one container of the bait station.  Paragraph 9 discloses “Means are provided to electronically convert the flying pest detection signal to a flying insect count”.

Regarding claim 30, Gardner discloses a method for checking a status of a bait station using an optical sensor, the bait station comprising at least one container (paragraph 34 discloses “In the case of traps, each of the n traps 11 include a pest enclosing, retaining or killing device”, a pest enclosing device comprises a container) having at least one 
Flooding the at least one container with light from the source of light (see beam 502 in Figure 3A);
Measuring, by the optical sensor (sensor 12), an opacity caused by at least one of the insects in the at least one container of the bait station (paragraph 52 discloses “The laser beam terminates at the light detection means, preferably a photo cell 
Receiving, by the memory, a value associated with the measured opacity for use in processing and analysis of a status of the bait station (paragraph 37 discloses “Sensor 12 may include a memory device or other data storage to accumulate event data and then pass along a block of information to the communication device”).
Gardner does not disclose said lighting device comprising a source of diffuse light.  However, Gardner suggests that “the curtain (or sheet) of light may be generated by a lens, one or more focusing devices, and/or other light generating source(s)”.  It would thus be obvious to a person having ordinary skill in the art to modify Gardner to use a source of diffuse light as a substitution of known types of light generating sources.  

Regarding claim 31 (dependent on claim 30)¸ Gardner discloses retrieving the value associated with the measured opacity from the memory, and determining, based on said value, a presence and/or number of insects within the at least one container of the bait station (see paragraph 37).

Regarding claim 32 (dependent on claim 30), Gardner discloses measuring the opacity caused by at least one of the insects in the at least one container of the bait station includes measuring, by the optical sensor, an intensity of the diffuse light in the at least one container (paragraph 52 discloses “The laser beam terminates at the light detection means, preferably a photo cell 506.  However, other devices which function to detect .  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642